Title: To George Washington from Henry Clinton, 4 November 1780
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York November 4th 1780
                        
                        I have received Your Letter of October the 22d respecting the Appointment of Commissaries of Prisoners
                            residing with the British & American Armies.
                        I shall have no Objection to receive a Commissary of Prisoners to reside at New York under a Commission or
                            Warrant signed by You. Neither have I any Objection to the Proposals; and the Matter may be concluded upon whenever You
                            Chuse.
                        Major General Phillips has reported to me that at this Season it becomes necessary to send Cloathing,
                            Necessaries, Refreshments, and Money to the Troops of Convention in Virginia. I am therefore to request of You, Sir, that
                            You will send Your Passports for a Flag of Truce Vessel going to Virginia for these Purposes. And that an officer of the
                            Rank of Captain, one Subaltern, with two Serjeants, may have Permission to go in such Vessel in Order to take Charge of
                            the Contents of it.
                        Major General Philips also reports to me that the General Exchange of Officers & Privates Prisoners
                            of War on both Sides has been pursued so far as possible between the Commissaries General Loring and Skinner, and waits
                            only for the Arrival of the British and German Prisoners at Elizabeth Town to be finally concluded. That proposals will be
                            sent to you for the Exchange of a certain Number of the Officers of the Troops of Convention, whose particular
                            Circumstances and Situations require their immediately going to Europe; and that Propositions are also sent to You,
                            Sir, for a general Exchange of all the British and German Privates Prisoners of War, and of all the Troops of Convention
                            against the American Prisoners of War remaining on Long Island and at Charles Town South Carolina.
                        I sincerely wish it may be possible to effect so Compassionate a Purpose, as it will relieve a Number of
                            Sufferers in Captivity on both Sides. I am Sir, Your humble Servant
                        
                            H. Clinton
                        
                    